Citation Nr: 0414857	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased schedular rating for 
instability of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an extra-schedular rating for instability 
of the right knee.

3.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Hoychick, Jr., Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the RO that 
denied the veteran's claim for increased evaluations for 
instability and osteoarthritis of his right knee.

In a May 2004 letter, an attorney, on behalf of the veteran, 
indicated that the veteran was having difficulties with his 
back as a result of problems with his right knee.  Inasmuch 
as the RO has not yet had an opportunity to address this 
matter in the first instance, it is referred to the RO for 
further action, as appropriate.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an increased schedular rating for 
instability of the right knee.  A decision on the matter of 
his entitlement to an extra-schedular rating for instability 
of the right knee, and to an increased rating for 
osteoarthritis of the right knee, is being deferred pending 
completion of the development sought in the REMAND, below.


FINDING OF FACT

The veteran has "marked" lateral instability of the right 
knee that, as described, more nearly approximates severe 
instability of the right knee.


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for 
instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5257 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims, in pertinent part, that he is entitled to 
a higher schedular rating for the service-connected 
instability of his right knee.  He has submitted evidence 
from his private physicians, Dr. Thompson and Brown, in 
support of his appeal, and he has undergone VA examination as 
well.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Disabilities of the knee manifested by recurrent subluxation 
or lateral instability are evaluated in accordance with the 
criteria set out at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In the present case, the Board finds that the evidence 
supports the assignment of a 30 percent schedular rating for 
instability of the veteran's right knee.  When the veteran 
was examined for VA purposes in June 2002, it was noted that 
he had only "moderate" lateral instability of the right 
knee.  However, when he was re-examined by another VA 
physician in October 2003, that physician indicated that the 
veteran had "marked" instability on the lateral aspect of 
his right knee on varus/valgus stress testing, that he had 
difficulty with buckling and maintaining balance, and that 
instability limited his endurance.  In addition, the veteran 
complained that the instability was constant, and that it 
interfered with his ability to take care of his disabled wife 
and perform household chores.  In the Board's view, the 
degree of debility thus described more nearly approximates 
"severe", rather than "moderate", instability.  
Accordingly, a 30 percent rating is warranted.  As noted 
above, this is the maximum schedular rating available for 
lateral instability under Diagnostic Code 5257.

Because the Board is granting the maximum benefit available 
under Diagnostic Code 5257 for this particular issue, there 
is no need to engage in any analysis with respect to whether 
the requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), have been satisfied.  That question is moot as to the 
limited question of the application of Diagnostic Code 5257.


ORDER

A 30 percent schedular rating under Diagnostic Code 5257 is 
granted for instability of the right knee, subject to the law 
and regulations governing the award of monetary benefits.


REMAND

The matter of your entitlement to an extra-schedular rating 
for instability of your right knee, and to an increased 
rating for osteoarthritis of the right knee, is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In the present case, the Board received a letter from an 
attorney, on behalf of the veteran, dated in May 2004.  The 
attorney indicated that he and the veteran were supplementing 
the record with a more recent report from an orthopedic 
surgeon, Dr. Douglas C. Brown, who had been treating the 
veteran.  Unfortunately, however, while the attorney 
described some of Dr. Brown's recent findings, the actual 
report from Dr. Brown was not received at the Board.  
Accordingly, a remand is required in order to fulfill the 
duty to assist.  38 C.F.R. §§ 3.159, 19.9 (2003).

On remand, the RO should, in addition, take action to clarify 
the identity of the veteran's proper VA representative, 
inasmuch as the VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) currently 
of record appears to appoint both Attorney Hoychick and 
Veteran[s] of Foreign Wars (VFW) as the veteran's 
representative(s).  See, e.g., 38 C.F.R. § 20.601(2003) (a 
specific claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent, or other person 
properly designated to represent the appellant).  The Board 
also finds that the veteran should be re-examined, given the 
statement in the May 2004 letter from Attorney Hoychick to 
the effect that there has been a "rapid dec[r]ease in the 
condition of [the veteran]".  See 38 C.F.R. § 3.327(a) 
(2003) (re-examinations are generally required if evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect).  In 
this regard, the veteran is notified that it is his 
responsibility to report for the new examination and to 
cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  See 
38 C.F.R. §§ 3.158, 3.655 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should take action to clarify the 
identity of the veteran's proper VA 
representative.  If Attorney Hoychick is the 
veteran's fiduciary-with VFW as his 
representative-or if Mr. Hoychick has been 
employed by VFW to represent the veteran, see 
38 C.F.R. § 20.603(b), that fact should be 
noted in the record.


2.  The RO should ask the veteran to provide 
an appropriate release so that relevant 
records of treatment can be obtained from Dr. 
Brown.  If a release is provided, the RO 
should make efforts to obtain the records, 
following the procedures set out at 38 C.F.R. 
§ 3.159.  The evidence obtained should be 
associated with the claims file.

3.  The veteran should be asked to provide 
any other evidence in his possession that may 
pertain to his claim, and to identify any 
other care providers (including VA providers) 
who may possess additional evidence relevant 
to his claim.  If the veteran provides 
adequate identifying information, and 
appropriate release(s) (where necessary), the 
RO should make efforts to obtain the evidence 
identified.  The evidence obtained should be 
associated with the claims file.

4.  After the above development has been 
completed, The RO should arrange to have the 
veteran scheduled for an examination to 
determine the current nature and extent of 
the disability of his right knee.  The 
examiner should review the claims file in 
connection with the examination, and should 
indicate in the report of the examination 
that the claims file has been reviewed.  All 
indicated testing should be conducted.  If 
there is clinical evidence of pain on motion, 
the examiner should indicate the degree of 
flexion and/or extension at which such pain 
begins.  Then, after reviewing the veteran's 
complaints and medical history, the examiner 
should render an opinion, based upon his or 
her best medical judgment, as to the extent 
to which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically) due to 
these factors.  If the examiner cannot give 
such an opinion, the examiner should indicate 
why not.  A complete rationale for all 
opinions expressed should be provided.

5.  After completing the foregoing 
development, the RO should re-adjudicate the 
matter of the veteran's entitlement to an 
extra-schedular rating for instability of the 
right knee, and his claim for an increased 
rating for osteoarthritis of the right knee.  
In so doing, the RO should consider and apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and DeLuca v. Brown, 8 Vet. App. 
202 (1995), as appropriate.  If any benefit 
sought remains denied, the RO should furnish 
a supplemental statement of the case (SSOC) 
to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



